OFFICE   OF THE AlTORNEY    GENERAL       OF TEXAS




Honoreblr Walker brron
County Attorney
Hudrpeth Count.7
Sierra Blmoa, TexBr

Dear 91~1




ion of thin de
reada e8. follo



                                      vlthln   the county.
                                   ir quertlon, I am
                               or lea*, 01 Eud8peth
                               library,  and I find no




                  ectr no authority  upon the Commlr-
     ~lonerr* Court to rxpend oounty fundo In the
     manner mentioned above.   Section 17 provide8 for
     cooperetlon with the U. S. Department of Agri-
     culture, and Article 2351b-2, R.C.S., provider
     that the Commlrrloners t Courta  in all oountler
Bonorrble Walker Carson, t&e   2


    b a r ing l population from 22,050 to 23,000 u7
    aid btate and Fedex%1 Agencies, vhloh popula-
    tlon bmoket vould l    xolu@o Hudspeth Count7.
              find nothw
             "I             ln the statutes vhieh ap-
     pears  to authorire the expenditure or oount7
     funds In the mannor abovo mentioned, and there-
     fore It is 4 opinion tbt      suoh expenditure
     uould be lllogal   on the port or the Cmmls-
     sloners~ Court.
           “I vould lppreol@te an opinion trcr 7our
     offloe on this question as soon as possible,   as
     the O.?,A. has offered to lstabllsh a brpnoh
     office rlthln the oounty Sor t&e oonvenlenoe of
     those oltlsens living a oonsidenble   dlstanoe
     iroll the oount7 seat, providing the Camlsslonsrs~
     C$;~evfll   pa7 a olerk to handle suoh bmnoh
             L
           Qenenll7 speaking, our courts hsve mpeatedl7 said
In the past that   the powers of the oommlsslonors 1 oourt and
the offioes of counties uu llmlted to those expressly glented
to t-    b7 the oonstltutlon  and statutes, and suoh powers as
are neersurll7   implied fro8 those express17 granted,     (WI118
County vs. Lapasos County, 40 S.Y. 552, 90 hr. 6031 Cmls-
sloners~ Court of Madison Count7 vs. Walls00 et sl, 15 8.U.
(2d) 951 Van Rosenberg, et al. vs. Lovett, i33 S.W. 5081 Cam-
l1ss1onersa Court of Xsrrls Count7 vs. Kslser, et sl, 23 S.Y.
(2d) 8&Oj Cit of Breokenrldge vs. btephens Count7, 120 Tziohin
318 Co 8.W. 726) 43 Dunn-Usrren Publishing Caapan7 vs.            -
son’Count7, 45 S.W. 126) 6511 Hogg vs. Cargbell, et 81, 48 S.U.
(26) 5151 and UndPun vs. Sate,     97 8.N. (a) 264)
            Ue have careful17 ocrnsldered 70~ request and find
no authorit    vhstsoever suthorlsm    the ocnmlssloners~ oourt
to expend oounty funds for the above mentioned purpose.      There
fore, in the lbsenoe of a4 statute llth e express17
                                              r          or by lm-
plloatlon luthorlrlng the a~lssloners~      oourt to expend oauntr
iunds for the above mentioned purpose it Is our oplnlon that the
Homolrble Ualker Carson;   Page 3



oount7 ommot log4117 pn7 the a~~~      ci   l   olerk    to vork in
l bnnah ofrloe or the 0.P.A.


                                       Yours *em trul7
                                    ATTORBBY
                                           OEBBRAL
                                                 OF TEXM

                                    BymdL
                                                Ardell    UIllIams
                                                         Asslstsnt